Citation Nr: 0838197	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-16 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to Dependency and Indemnity compensation 
benefits. 

2.  Entitlement to death pension benefits. 

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from December 1941 to December 
1945.  He died in February 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the VARO in Salt 
Lake City, Utah, which determined that the appellant was not 
the veteran's surviving spouse, and denied her claim for VA 
benefits.  The case is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1946, and divorced in February 2001.  

2.  When the veteran died in 2005, he was not married to the 
appellant, and there is no evidence or argument that they had 
attempted to remarry or enter into a common-law marriage.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran, for purposes of entitlement 
to DIC, death pension benefits, or accrued benefits, have not 
been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.50, 3.52 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the grounds of lack of 
legal merit or the lack of entitlement under the law); 
VAOPGPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts rendered the claimant ineligible for the 
claimed benefits).  

"Spouse" is a person of the opposite sex whose "marriage" to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j).  

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was a 
spouse of the veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b)(1).  

In the instant case, the essential facts are clear and not in 
dispute.  The appellant and the veteran were married in 
August 1946, and divorced in February 2001.  There is no 
evidence or argument that they had attempted to remarry each 
other or enter a common-law marriage.  Neither party 
apparently remarried another.  The veteran died in February 
2005.  

Once divorced, for whatever reason, a spouse may not be 
recognized as a surviving spouse for VA benefit purposes.  
The Board acknowledges the appellant was married to the 
veteran for many years.  However, the law is clear that the 
appellant may not be recognized as the veteran's surviving 
spouse for VA benefit purposes because of their divorce.  


ORDER

Entitlement to Dependency and Indemnity compensation benefits 
is denied. 

Entitlement to death pension benefits is denied.. 

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


